DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/23/2020.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 6, 8, and 9 have been amended.  No new matter appears to have been entered.
Reasons for Allowance
Claims 1-20 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“transmit the first game state information to a client device; receive a communication from the client device at the second time period when the virtual game environment is in the second game state, the communication including an input and the first game state information; and responsive to receiving the communication from the client device when the virtual game environment is in the second game state, modify the virtual game environment by applying the input to the first game state” (substantially encompassed by independent claims 1 and 11).
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“receive a series of video frames from a server; receive a series of state information from the server, the series of state information corresponding to the series of video frames; display the series of video frames in sequence to a user; receive a user input while a particular video frame is displayed to the user; and transmit the user input and particular state information to the server, the particular state information corresponding to the particular video frame” (substantially encompassed by independent claim 6).
Claims 1-20 are allowed for the reasons stated above.  Additionally, claims 1-20 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 11/23/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715